Citation Nr: 0738434	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii

THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability. 

2. Entitlement to a rating higher than 10 percent for 
residuals of fractures to the left fourth and fifth 
metacarpals.

3. Entitlement to a compensable rating for residuals of 
fractures to the right fourth and fifth metacarpals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1971 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 2003 and 
December 2003, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  

In July 2007, the veteran failed to appear for a scheduled 
hearing before the Board. 


FINDINGS OF FACT

1. A bilateral knee disability was not affirmatively shown to 
be present during service; any current bilateral knee pain, 
including arthritis or right knee muscle sprain or tear, 
first documented after separation from service, beyond the 
one-year presumptive period for arthritis as a chronic 
disease, is unrelated to a disease, injury, or event of 
service origin. 

2. The residuals of fractures to the left fourth and fifth 
metacarpals are manifested by pain and limitation of motion 
but not by unfavorable ankylosis or the equivalent of 
amputation with metacarpal resection with more than one-half 
bone lost. 

3. The residuals of fractures to the right fourth and fifth 
metacarpals are manifested by pain but not by favorable 
ankylosis. 


CONCLUSIONS OF LAW

1. A bilateral knee disability, including arthritis, was not 
incurred in or aggravated by service and service connection 
for arthritis as a chronic disease may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

2. The criteria for a rating higher than 10 percent for 
residuals of fractures to the left fourth and fifth 
metacarpals have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156, 
5219, 5223 (2007).

3. The criteria for a compensable rating for residuals of 
fractures to the right fourth and fifth metacarpals have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in May 2003, in May 2005, and in March 2006.  
As to the claim of service connection, the veteran was 
notified of the evidence needed to substantiate the claim, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  As to the claims for increase, the veteran was 
notified of the evidence needed to substantiate the claims, 
that is, evidence of an increase in severity.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claims and the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the RO provided VCAA notice on the degree 
of disability assignable after the initial adjudication of 
the claims, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as the RO provided 
content-complying VCAA notice and the claims were 
subsequently readjudicated as evidenced by the supplemental 
statement of the case, dated in July 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records, and private medical records. As for the 
claims for increase, the veteran was also afforded VA 
examinations. 

As for the claim of service connection for bilateral knee 
disabilities, although VA has not conducted medical inquiry 
in the form of a VA compensation examination in an effort to 
substantiate the claims, adjudication of the claims may go 
forward without such examinations because there is no medical 
evidence that establishes that the veteran suffered an event 
or disease in service associated with bilateral knee 
disabilities.  Under these circumstances, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the claimant in developing the facts pertinent 
to the claims are required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection  

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service 
during a war period, there is a presumption of service 
connection for arthritis, if arthritis is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

Service medical records, including the report of separation 
examination, are negative for any complaint, finding, 
history, or treatment of left or right knee abnormality. 

After service, private medical records disclose that in 
January 2001 the veteran complained of right knee pain after 
his knee gave way while playing racket ball. The assessment 
was right knee muscle sprain or hamstring tear.  

VA records disclose that in August 2003 the veteran 
complained of bilateral knee pain for many years.  The 
physician stated that the veteran may have may have early 
degenerative joint disease or chondromalacia.

In a statement, dated in October 2005, L.M. stated that he 
served with the veteran and they were both on the boxing team 
and he knew that the veteran sustained injuries. 

Analysis 

On the basis of the service medical records, a bilateral knee 
abnormality was not affirmatively shown to be present during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

And although the service medical records do not document a 
bilateral knee disability, the veteran has stated that his 
knees were sore during service due to the wear and tear of 
training boxers and his own training as boxer.  The Board 
finds the veteran's statement credible and the veteran is 
competent to describe painful knees, of which he has first 
hand knowledge.  But as the service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify a bilateral knee disability and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, in 2001, the veteran complained of right knee 
pain after his knee gave way while playing racket ball and 
the assessment was right knee muscle sprain or hamstring 
tear.  In 2003, bilateral knee pain was first documented in 
2003, and the physician stated that the veteran may have may 
have early degenerative joint disease, that is, arthritis, or 
chondromalacia.  The absence of documented complaints of 
bilateral knee pain from 1977 to 2001 is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  And 
while the veteran has stated that he has had to endure knee 
pain for years, there are no documented knee complaints until 
2001. The Board finds the absence of medical evidence of 
continuity of symptomatology outweighs the veteran's 
statements of continuity. 

As for the assessment in 2003 that the veteran may have early 
arthritis this is well beyond the one-year presumptive period 
for manifestation of arthritis as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial documentation 
of a bilateral knee disability after service under 38 C.F.R. 
§ 3.303(d), there is no medical evidence of an association or 
link between the current bilateral knee disability, including 
pain to an established injury or disease of service origin.

As for the statement of L.M., he is competent as a witness to 
describe events that he actually observed, but his statements 
are not competent evidence that any current bilateral knee 
disability is related to service as he implicitly suggests as 
the question of medical causation is a medical one, that is, 
a question which requires medical expertise by a person who 
is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. 
§ 3.159.  

To the extent that the statement is offered to prove medical 
causation, the statement is excluded as L.M. as a lay person 
is not competent to offer a medical opinion. 

As for the veteran's statements, relating his current 
bilateral knee disability to service injury, although the 
veteran is competent to testify about painful knees during 
service, he is not competent to offer an opinion as to a 
medical diagnosis or as to medical causation on a question 
that is medical in nature, that is, a question which requires 
medical expertise by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  Therefore his statements 
that his current knee problems are related to his boxing in 
service is not competent evidence as the veteran as a lay 
person is not qualified through education, training, or 
experience to offer a medical diagnosis or opinion that is 
not capable of lay observation.  For these reasons, the 
veteran's statements as lay evidence is not competent 
evidence in this case on the question of a medical diagnosis 
or medical causation as to any current bilateral knee 
disability and the lay evidence is excluded.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis, which can not be established by lay evidence, or 
medical causation and as there is no favorable competent 
evidence to support the claim, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Claims for Increase 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a rating decision in October 2003, the RO increased the 
rating for the service-connected residuals of fractures to 
the left fourth and fifth metacarpal to 10 percent and 
continued the noncompensable rating for the service-connected 
residuals of fractures to the right fourth and fifth 
metacarpal both under 38 C.F.R. § 4.71a, Diagnostic Code 
5223.

Under Diagnostic Code 5223, a 10 percent rating is warranted 
for favorable ankylosis of the fourth and fifth fingers. 

However, since the veteran is already in receipt of the 
maximum schedular rating under Diagnostic Code 5223 for 
residuals of fractures to the left fourth and fifth 
metacarpals, the Board must also consider whether an increase 
is warranted under any other applicable Diagnostic Code. 

Under Diagnostic Code 5155, the criteria for the next higher 
rating, 20 percent, are amputation of the fourth finger with 
metacarpal resection and more than one-half bone lost.  Under 
Diagnostic Code 5156, the criteria for the next higher 
rating, 20 percent, are amputation of the fifth finger with 
metacarpal resection and more than one-half bone lost. 

Under Diagnostic Code 5219, the criteria for the next higher 
rating, 20 percent, are unfavorable ankylosis of the ring and 
little fingers.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of 
motion, the disability is to be rated at that level that best 
represents the overall disability, i.e., amputation, 
unfavorable ankylosis, favorable ankylosis, or limitation of 
motion, assigning the higher level of evaluation when the 
level of disability is equally balanced between two levels.  
38 C.F.R. § 4.71a, Note (2) preceding Diagnostic Code 5216.

On evaluating ankylosis of the fourth and fifth fingers, if 
both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position.  If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the fingertips 
and the proximal transverse crease of the palm, with the 
fingers flexed to the extent possible, evaluate as 
unfavorable ankylosis.

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Factual Background 

Private medical records, covering the period from May to 
November 2003, show that the veteran complained of hand pain.  
VA records in June 2006 show that the veteran complained of 
intermittent hand pain.  X-rays in August 2003 were negative 
for degenerative joint disease.  

On VA examination in September 2003, the veteran complained 
of significant hand pain which was made worse by the cold and 
lifting.  On examination of the left hand, he had significant 
pain over the fifth metacarpal.  Range of motion was full 
dorsiflexion at 70 degrees, palmer flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  On examination of the right hand, there was full 
range of motion.  Sensation was intact and the deep tendon 
reflexes were 2 out of 4.  X-rays showed old healed 
fractures.

On VA examination in April 2006, the veteran complained of 
constant pain as well as numbness and tingling in his hands.  
On examination of the hands, the veteran had shortening of 
the fifth metacarpal bone bilaterally with it measuring three 
eights inches on the left and three quarter inches on the 
right.  Range of motion of all the fingers including the 
metacarpophalangeal joint and the distal and proximal inter 
phalangeal joints were normal.  Grip strength was 4/5 on the 
left and 5/5 on the right.  There was no muscle atrophy.  
There was slight decrease to pinprick over the fourth and 
fifth fingers.  After exercise, there was no additional 
limitation of function or range of motion by pain, fatigue, 
weakness, or lack of endurance.  

In an addendum, dated in June 2006, it was noted that the 
veteran complained of bilaterally hand pain, which was worse 
on the left than the right.  The veteran also complained of 
hand weakness and numbness.  

On examination of the left hand, there was no muscle atrophy. 
The fourth metacarpal was 4 inches long, grip strength was 
4/5, and sensation was intact.  The range of motion of the 
fourth metacarpophalangeal joint was 0 to 90 degrees of 
flexion, flexion of the proximal interphalangeal joint was 
from 0 to 110 degrees of flexion, and flexion of the distal 
interphalangeal joint was 0 to 70 degrees.  Flexion of the 
fifth metacarpal phalangeal joint was 0 to 90 degrees, 
flexion of the proximal interphalangeal joint was 0 to 110 
degrees, and flexion of the distal interphalangeal joint was 
0 to 70 degrees.  When making a fist with the left hand, 
there was no gap between the tip of the thumb and fingers, 
the tips of the fingers and the proximal transverse crease of 
the palm, and the thumb pad and the fingers with thumb 
attempting to oppose fingers.

On examination of the right hand, he had no muscle atrophy, 
the fourth metacarpal was 3 1/2 inches long, grip strength was 
5/5, and sensation was intact.  The range of motion of the 
fourth metacarpophalangeal joint was 0 to 90 degrees of 
flexion, flexion of the proximal interphalangeal joint was 
from 0 to 110 degrees, and flexion of the distal 
interphalangeal joint was 0 to 70 degrees.  Flexion of the 
fifth metacarpophalangeal joint was 0 to 90 degrees, flexion 
of the proximal interphalangeal joint was 0 to 110 degrees, 
and flexion of the distal interphalangeal joint was 0 to 70 
degrees.  There was no gap between the tip of the thumb and 
fingers, the tips of the fingers and the proximal transverse 
crease of the palm, and the thumb pad and the fingers with 
thumb attempting to oppose fingers.

The examiner found that the strength for pushing, pulling, 
and twisting was slightly impaired on the left due to 
weakness and normal on the right; dexterity for twisting, 
probing, writing, touching, and expression was normal 
bilaterally; there was no flexion deformity and therefore no 
interference with the function of the other fingers; and 
active and passive range of motion of both hands and fingers 
was unchanged from the measurements listed above and this 
included movement against gravity and against strong 
resistance.  After exercise, there was no additional 
limitation of function or range of motion by pain, fatigue, 
weakness, or lack of endurance.  
Analysis 

The Left Fourth and Fifth Metacarpals

As for the residuals of fractures to the left fourth and 
fifth metacarpals, as indicated above, the veteran is already 
receiving the maximum rate for favorable ankylosis of the 
fourth and fifth metacarpal under 38 C.F.R. § 4.71a, 
Diagnostic Code 5223.  

And the findings on VA examination do no equate to amputation 
of the fourth finger with metacarpal resection and more than 
one-half bone lost under Diagnostic Code 5155 or to 
amputation of the fifth finger with metacarpal resection and 
more than one-half bone lost under Diagnostic Code 5156. 

Also, unfavorable ankylosis of the fourth and fifth fingers 
under Diagnostic Code 5219 is not shown because both the 
metacarpophalangeal and proximal interphalangeal joints of 
the digit are not ankylosed and there is no gap between the 
fingertips and the proximal transverse crease of the palm 
with the fingers flexed to the extent possible. 

The Right Fourth and Fifth Metacarpal

As to residuals of fractures to the right fourth and fifth 
metacarpal, the veteran is not entitled to a compensable 
rating under Diagnostic Code 5223 because, while he complains 
of fourth and fifth metacarpal pain with motion, neither the 
fourth nor fifth finger is ankylosed at any joint, 
considering functional impairment due to pain or painful 
motion as a factor under 38 C.F.R. §§ 4.40 and 4.45, and in 
the absence of ankylosis the criteria for a 10 percent rating 
under Diagnostic Code 5223 have not been met. 

For the above reasons, the preponderance of the evidence is 
against a claim for a rating higher than 10 percent for 
residuals of fractures to the left fourth and fifth 
metacarpal and the claim for a compensable rating for 
residuals of fractures to the right fourth and fifth 
metacarpal and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for such a rating.  In this case, the Board finds 
that the disability picture is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria.  For this reason, the Board finds no 
basis to refer this case for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



                                                                         
(The Order follows on the next page.). 





ORDER

Service connection for a bilateral knee disability is denied.  

A rating higher than 10 percent for residuals of fractures to 
the left fourth and fifth metacarpals is denied. 

A compensable rating for residuals of fractures to the right 
fourth and fifth metacarpal is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


